DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2022 has been entered.

Response to Arguments
Applicant's arguments filed on 9/20/2022 have been fully considered but they are not persuasive.
1). Applicant’s argument – Farban states performance monitoring of an optical link in a digital HFC path requires expensive external test equipment which is not cost effective to utilize. Generally, therefore, an unsatisfied need exists in the industry for a low-cost method for monitoring digital performance of an optical link in a hybrid fiber coax path without the use of external monitoring equipment. 
To solve this problem, Farban includes a synchronous digital code. This does not monitor the quality of fibers and fiber connections. Rather, it is monitoring the data over the optical link.	
Examiner’s response – First, as stated in the Abstract etc., Farban uses the synchronous code to monitor the performance of the fiber links, “[a]n optical performance monitor receives the digital signal from the optical link and determines performance of the optical link based on errors in the synchronous code. The optical link performance monitor includes an error detector, which detects errors in the synchronous code, and, in response thereto, signals a counter of the error. The counter accumulates the errors detected by the error detector for a period of time. A processor, which is in communication with the counter, determines the optical performance of the optical link based upon the number of errors accumulated by the counter. A user interface displays the results of the processor”. That is, Farban discloses to monitor the quality of fibers/fiber connections.
Second, in Applicant’s claimed invention, to monitor the quality of fibers and fiber connections, an optical supervisory channel etc. can be used to monitor the performance of the fibers/fiber connections, and signal loss/degradation and frame loss etc. are measured ([0072], [0091]-[0094], Figures 3-7 etc.), and “to compare fiber loss degradation with optical margins at receiver Optical Channel Laser Detector (OCLD) cards (and their overlaid services) ([0049]), “If abnormal PMD change and trend is detected at the receiver of an optical channel, it indicates changes of one or more of the fibers that transmitting the optical channel” ([0084]). That is, the Applicant also “is monitoring the data over the optical link”.

Claim Objections
Claim 19 is objected to because of the following informalities:  lines 12-13, the phrase “the fiber connections” should be changed to “the associated fiber connections”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1). Claim 1 recites the limitation "the performance of a plurality of inter-node fibers and intra-node fibers and associated fiber connections” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
2). Claim 15 recites the limitation "the performance of a plurality of inter-node fibers and intra-node fibers and associated fiber connections” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
3). Claim 19 recites the limitation "the performance of a plurality of inter-node fibers and intra-node fibers and associated fiber connections" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Farban et al (US 6,498,663) in view of Hurley et al (US 2017/023110) and Kuchta et al (US 2019/0190597) and Aguren (US 2012/0019366).
1). With regard to claim 1, Farban et al discloses a system (Figures 1, and 4-6 etc.) comprising: 
a network interface (the input interface 340 in Figure 4; also refer to Figure 1) arranged in communication with a network (used for a network shown in Figure 1) for obtaining data associated with performance of associated fiber connections (Figure 1: 110 etc.);
an interactive user interface (315 in Figure 4); 
a processing device (310 in Figure 4, or 450 in Figures 5 and 6; column 5 lines 8-53 etc.); and 
a memory device configured to store computer logic having instructions (the monitor 310 has counter 420 and processor 450, it is obvious to one skilled in the art that a memory or storage device is in the system to store computer logic having instructions so that the register and processor can perform their desired functions. Also refer to Figure 7) that, when executed, enable the processing device to 
log the data obtained via the network interface over time in the memory device as historical data (column 8 lines 21-39, “The processor 450 accumulates this error data for further processing as a historical log of the error performance of the optical link 110” and “The processor 450 preferably applies algorithms, such as probability and sampling equations, to manipulate the error data received from the storage register 437. Because the processor 450 runs on a real time clock and receives historical data concerning the errors in the optical link 110, the optical quality of the optical link 110 can be determined.”), 
analyze health of the associated fiber connections (performance of the optical link. Abstract etc.) based on the historical data (column 8 lines 21-39; and column 9 lies 17-23 etc., and Figure 7) and immediate data (“runs on a real time clock”) newly obtained by the network interface (claim 1, “detecting errors in the synchronous code, and in response, storing a count of the errors in the synchronous code; and determining optical performance based upon the errors detected in the synchronous code”; and column 6 line 22 to column 7 line 7), and 
display a report on the interactive user interface (Abstract: “A user interface displays the results of the processor”, and column 8 line 37-39), the report configured to show the health of the associated fiber connections.
But, Farban et al does not expressly state that the data is associated with the performance of a plurality of inter-node fibers and intra-node fibers and associated connections, and the health of the plurality of inter-node fibers and intra-node fibers etc. is analyzed and displayed, wherein the data includes at least optical power measurements and Optical Time-Domain Reflectometry (OTDR) measurements, and in Figures 5 and 6, Farban et al does not expressly show a memory.
Regarding the inter-node/intra-node and memory, however, Hurley et al discloses a system/method that evaluates the performance of a plurality of inter-node fibers and intra-node fibers and associated fiber connections (Figures 1 and 2 etc., [0012], [0014], claims 12, 18, 21, 27 and 32 etc.); and Hurley et al also discloses that the methods “may be implemented using a computer executing suitable software (processor executable logic instructions) stored on a memory of the computer” ([0023] etc.). Another prior art, Kuchta et al, discloses a similar system/method to evaluate a health of optical system/components, in which a current status (immediate data) and the history of a device (collected and stored) are used to predict the health of the device ([0023]-[0024]), and as shown in Figure 1, the system comprises processing device (CPU), memories (102/114/103 etc.) and display unit (115) to display a report on the interactive user interface.
Regarding power measurements and OTDR measurements, it is common in the art to obtain/store measured power and OTDR results periodically for the purpose to determine status of devices/connections (note: in the Background of the Disclosure, applicant discloses “Other approaches also focus on external line fibers (i.e., external fiber between physical sites) and focusing on power monitoring and periodic Optical Time Domain Reflectometry (OTDR) readings”). E.g., Aguren discloses a scheme to determine communication state of an optical communication system (Figure 1 etc.), in which “[t]he transceiver dynamically collects and stores data relating to the transceiver in a memory of the transceiver, for example in memory provided by the transceiver IC device. Such transceiver data comprises transceiver-related parameters of physical layer characteristics, for example: transceiver serial number, transceiver type, and/or performance data relating to quality of communication, such as optical transmit power and/or optical receiver power. In some embodiments, transceivers and connectors can also be adapted to dynamically provide cable attenuation data, for example from an optical time domain reflectometer (OTDR) embedded in a transceiver, or connector engagement status (examples: connector fully engaged, partially engaged or not engaged)” ([0014], [0020]-[0021] and [0030]), and “the reader is operable to use historical data with newly acquired data in determining the present communication state. For example, in some embodiments the reader can retain historical data for specific, cable subsystems, and/or wirelessly access a database of historical cable communication subsystem data over a network” ([0015]), “The data 322 comprises transceiver-related physical layer parameters, for example transceiver serial number, transceiver type, and includes performance data relating to quality of communication, such as optical transmit power, optical receive power, embedded OTDR attenuation data. The data 322 in some embodiments also comprises cable-related physical layer parameters received from a cable plugged into the transceiver, for example cable serial number, cable type, connector type, and cable attenuation data captured for example during cable assembly” ([0023]), and “The reader 400 stores the received data 222 in memory 420, and executes the monitoring and/or diagnostic program instructions 425. For example, the instructions 400 execute algorithms that use the received data 222, including present transmit and receive power at both transceivers, to accurately determine the present communication state of the cable subsystem. The algorithms in some embodiments access historical data for the cable subsystem to increase accuracy. The historical data can be stored in a database on the reader 400 in memory 420, or in a separate memory”. That is, Aguren teaches to obtain/store measured power and OTDR results, and use the historical data to analyze/determine the status/state of the fiber optic cable and associated connections etc.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hurley et al and Kuchta et al and Aguren to the system/method of Farban et al so that measured power and OTDR readings can be collected/stored and used to analyze the performance/connections of the fiber and network, and a processing device together with memory having stored computer logic is used to evaluate the health of fiber connections having intra- and inter-fibers, and the whole connecting system can be evaluated, and the functions of the system/method are enhanced, and the evaluation results can be conveniently displayed on an user interface.
2). With regard to claim 2, Farban et al and Hurley et al and Kuchta et al and Aguren disclose all of the subject matter as applied to claim 1 above. And the combination of Farban et al and Hurley et al and Kuchta et al and Aguren further discloses wherein the fiber connections include the inter-node fibers between adjacent network nodes, the intra-node fibers within a network node, and associated connectors (Hurley: Figures 1 and 2).
3). With regard to claim 3, Farban et al and Hurley et al and Kuchta et al and Aguren disclose all of the subject matter as applied to claim 1 above. And the combination of Farban et al and Hurley et al and Kuchta et al and Aguren further discloses wherein the network interface is configured to obtain the data on a periodic basis (Farban: column 7 lines 47-63. Kuchta: [0032] and [0037] etc.).
4). With regard to claim 4, Farban et al and Hurley et al and Kuchta et al and Aguren disclose all of the subject matter as applied to claim 1 above. And the combination of Farban et al and Hurley et al and Kuchta et al and Aguren further discloses wherein the data includes Performance Metric (PM) data, parameters, alarms, and topology data (Farban: performance data and column 7 lines 47-63; Hurley: [0040]-[0042] etc.; and Kuchta: [0032]; Aguren: performance data relating to quality of communication, [0014] etc.).
5). With regard to claim 6, Farban et al and Hurley et al and Kuchta et al and Aguren disclose all of the subject matter as applied to claim 1 above. And the combination of Farban et al and Hurley et al and Kuchta et further discloses wherein the instructions further enable the processing device to perform a risk assessment based on the health of the fiber connections (Farban: Abstract, column 8, lines 27-39, claim 6. Hurley: Figure 5 etc.; Aguren: [0015], [0021], [0025] and [0032] etc.).
6). With regard to claim 15, Farban et al discloses a non-transitory computer-readable medium configured to store computer logic having instructions (Figures 1, and 4-6 etc.; the monitor 310 has counter 420 and processor 450, it is obvious to one skilled in the art that non-transitory computer-readable medium is in the system to store computer logic having instructions so that the register and processor can perform their desired functions. Also refer to Figure 7, and column 6 line 63 “algorithms” are used) that, when executed, enable a processing device to: 
obtain data (via input interface 340 in Figure 4; also refer to Figure 1) associated with the performance (Abstract etc.) of associated fiber connections (Figure 1: 110 etc.) of an optical network (Figure 1 etc.), 
log the data over time as historical data (column 8 lines 21-39, “The processor 450 accumulates this error data for further processing as a historical log of the error performance of the optical link 110” and “The processor 450 preferably applies algorithms, such as probability and sampling equations, to manipulate the error data received from the storage register 437. Because the processor 450 runs on a real time clock and receives historical data concerning the errors in the optical link 110, the optical quality of the optical link 110 can be determined.”), 
analyze health of the associated fiber connections (performance of the optical link. Abstract etc.) based on the historical data (column 8 lines 21-39; and column 9 lies 17-23 etc., and Figure 7) and newly-obtained data (“runs on a real time clock”. Claim 1, “detecting errors in the synchronous code, and in response, storing a count of the errors in the synchronous code; and determining optical performance based upon the errors detected in the synchronous code”; and column 6 line 22 to column 7 line 7), and 
display a report on an interactive user interface (Abstract: “A user interface displays the results of the processor”, and column 8 line 37-39), the report configured to show the health of the associated fiber connections.
But, Farban et al does not expressly state that the data is associated with the performance of a plurality of inter-node fibers and intra-node fibers and associated connections, and the health of the plurality of inter-node fibers and intra-node fibers etc. is analyzed and displayed, wherein the data includes at least optical power measurements and Optical Time-Domain Reflectometry (OTDR) measurements, and in Figures 5 and 6, Farban et al does not expressly show a non-transitory computer-readable medium.
Regarding the inter-node/intra-node and memory, however, Hurley et al discloses a system/method that evaluates the performance of a plurality of inter-node fibers and intra-node fibers and associated fiber connections (Figures 1 and 2 etc., [0012], [0014], claims 12, 18, 21, 27 and 32 etc.); and Hurley et al also discloses that the methods “may be implemented using a computer executing suitable software (processor executable logic instructions) stored on a memory of the computer” ([0023] etc.). Another prior art, Kuchta et al, discloses a similar system/method to evaluate a health of optical system/components, in which a current status (immediate data) and the history of a device (collected and stored) are used to predict the health of the device ([0023]-[0024]), and as shown in Figure 1, the system comprises processing device (CPU), memories (102/114/103 etc.) and display unit (115) to display a report on the interactive user interface.
Regarding power measurements and OTDR measurements, it is common in the art to obtain/store measured power and OTDR results periodically for the purpose to determine status of devices/connections (note: in the Background of the Disclosure, applicant discloses “Other approaches also focus on external line fibers (i.e., external fiber between physical sites) and focusing on power monitoring and periodic Optical Time Domain Reflectometry (OTDR) readings”). E.g., Aguren discloses a scheme to determine communication state of an optical communication system (Figure 1 etc.), in which “[t]he transceiver dynamically collects and stores data relating to the transceiver in a memory of the transceiver, for example in memory provided by the transceiver IC device. Such transceiver data comprises transceiver-related parameters of physical layer characteristics, for example: transceiver serial number, transceiver type, and/or performance data relating to quality of communication, such as optical transmit power and/or optical receiver power. In some embodiments, transceivers and connectors can also be adapted to dynamically provide cable attenuation data, for example from an optical time domain reflectometer (OTDR) embedded in a transceiver, or connector engagement status (examples: connector fully engaged, partially engaged or not engaged)” ([0014], [0020]-[0021] and [0030]), and “the reader is operable to use historical data with newly acquired data in determining the present communication state. For example, in some embodiments the reader can retain historical data for specific, cable subsystems, and/or wirelessly access a database of historical cable communication subsystem data over a network” ([0015]), “The data 322 comprises transceiver-related physical layer parameters, for example transceiver serial number, transceiver type, and includes performance data relating to quality of communication, such as optical transmit power, optical receive power, embedded OTDR attenuation data. The data 322 in some embodiments also comprises cable-related physical layer parameters received from a cable plugged into the transceiver, for example cable serial number, cable type, connector type, and cable attenuation data captured for example during cable assembly” ([0023]), and “The reader 400 stores the received data 222 in memory 420, and executes the monitoring and/or diagnostic program instructions 425. For example, the instructions 400 execute algorithms that use the received data 222, including present transmit and receive power at both transceivers, to accurately determine the present communication state of the cable subsystem. The algorithms in some embodiments access historical data for the cable subsystem to increase accuracy. The historical data can be stored in a database on the reader 400 in memory 420, or in a separate memory”. That is, Aguren teaches to obtain/store measured power and OTDR results, and use the historical data to analyze/determine the status/state of the fiber optic cable and connections etc.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hurley et al and Kuchta et al and Aguren to the system/method of Farban et al so that measured power and OTDR readings can be collected/stored and used to analyze the performance/connections of the fiber and network, and a processing device together with memory having stored computer logic is used to evaluate the health of fiber connections having intra- and inter-fibers, and the whole connecting system can be evaluated, and the functions of the system/method are enhanced, and the evaluation results can be conveniently displayed on an user interface.
7). With regard to claim 16, Farban et al and Hurley et al and Kuchta et al and Aguren disclose all of the subject matter as applied to claim 15 above. And the combination of Farban et al and Hurley et al and Kuchta et al and Aguren further discloses wherein the fiber connections include the inter-node fibers between adjacent network nodes, the intra-node fibers within a network node, and associated connectors (Hurley: Figures 1 and 2).
8). With regard to claim 17, Farban et al and Hurley et al and Kuchta et al and Aguren disclose all of the subject matter as applied to claim 15 above. And the combination of Farban et al and Hurley et al and Kuchta et al and Aguren further discloses wherein the data includes Performance Metric (PM) data, parameters, alarms, and metadata associated with all fiber connections in the network (Farban: performance data and column 7 lines 47-63; Hurley: [0040]-[0042] etc.; Kuchta: [0032]; Aguren: performance data relating to quality of communication, [0014] etc.).
9). With regard to claim 19, Farban et al discloses a method comprising the steps of: 
obtaining data (via input interface 340 in Figure 4; also refer to Figure 1) associated with the performance (Abstract etc.) of associated fiber connections (Figure 1: 110 etc.) of an optical network (network shown in Figure 1), 
logging the data over time as historical data (column 8 lines 21-39, “The processor 450 accumulates this error data for further processing as a historical log of the error performance of the optical link 110” and “The processor 450 preferably applies algorithms, such as probability and sampling equations, to manipulate the error data received from the storage register 437. Because the processor 450 runs on a real time clock and receives historical data concerning the errors in the optical link 110, the optical quality of the optical link 110 can be determined.”), 
analyzing health of the associated fiber connections (performance of the optical link. Abstract etc.) based on the historical data (column 8 lines 21-39; and column 9 lies 17-23 etc., and Figure 7) and newly-obtained data (“runs on a real time clock”. Claim 1, “detecting errors in the synchronous code, and in response, storing a count of the errors in the synchronous code; and determining optical performance based upon the errors detected in the synchronous code”; and column 6 line 22 to column 7 line 7), and 
displaying a report on an interactive user interface (Abstract: “A user interface displays the results of the processor”, and column 8 line 37-39), the report configured to show the health of the fiber connections.
But, Farban et al does not expressly state that the data is associated with the performance of a plurality of inter-node fibers and intra-node fibers and associated connections, and the health of the plurality of inter-node fibers and intra-node fibers etc. is analyzed and displayed; wherein the data (associated with fiber connections) includes at least optical power measurements and Optical Time-Domain Reflectometry (OTDR) measurements.
Regarding the inter-node/intra-node and memory, however, Hurley et al discloses a system/method that evaluates the performance of a plurality of inter-node fibers and intra-node fibers and associated fiber connections (Figures 1 and 2 etc., [0012], [0014], claims 12, 18, 21, 27 and 32 etc.). Another prior art, Kuchta et al, discloses a similar system/method to evaluate a health of optical system/components, in which a current status (immediate data) and the history of a device (collected and stored) are used to predict the health of the device ([0023]-[0024]), and as shown in Figure 1, the system comprises processing device (CPU) and display unit (115) to display a report on the interactive user interface.
Regarding power measurements and OTDR measurements, it is common in the art to obtain/store measured power and OTDR results periodically for the purpose to determine status of devices/connections (note: in the Background of the Disclosure, applicant discloses “Other approaches also focus on external line fibers (i.e., external fiber between physical sites) and focusing on power monitoring and periodic Optical Time Domain Reflectometry (OTDR) readings”). E.g., Aguren discloses a scheme to determine communication state of an optical communication system (Figure 1 etc.), in which “[t]he transceiver dynamically collects and stores data relating to the transceiver in a memory of the transceiver, for example in memory provided by the transceiver IC device. Such transceiver data comprises transceiver-related parameters of physical layer characteristics, for example: transceiver serial number, transceiver type, and/or performance data relating to quality of communication, such as optical transmit power and/or optical receiver power. In some embodiments, transceivers and connectors can also be adapted to dynamically provide cable attenuation data, for example from an optical time domain reflectometer (OTDR) embedded in a transceiver, or connector engagement status (examples: connector fully engaged, partially engaged or not engaged)” ([0014], [0020]-[0021] and [0030]), and “the reader is operable to use historical data with newly acquired data in determining the present communication state. For example, in some embodiments the reader can retain historical data for specific, cable subsystems, and/or wirelessly access a database of historical cable communication subsystem data over a network” ([0015]), “The data 322 comprises transceiver-related physical layer parameters, for example transceiver serial number, transceiver type, and includes performance data relating to quality of communication, such as optical transmit power, optical receive power, embedded OTDR attenuation data. The data 322 in some embodiments also comprises cable-related physical layer parameters received from a cable plugged into the transceiver, for example cable serial number, cable type, connector type, and cable attenuation data captured for example during cable assembly” ([0023]), and “The reader 400 stores the received data 222 in memory 420, and executes the monitoring and/or diagnostic program instructions 425. For example, the instructions 400 execute algorithms that use the received data 222, including present transmit and receive power at both transceivers, to accurately determine the present communication state of the cable subsystem. The algorithms in some embodiments access historical data for the cable subsystem to increase accuracy. The historical data can be stored in a database on the reader 400 in memory 420, or in a separate memory”. That is, Aguren teaches to obtain/store measured power and OTDR results, and use the historical data to analyze/determine the status/state of the fiber optic cable and connections etc.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hurley et al and Kuchta et al and Aguren to the system/method of Farban et al so that measured power and OTDR readings can be collected/stored and used to analyze the performance/connections of the fiber and network, and a processing device to evaluate the health of fiber connections having intra- and inter-fibers, and the whole connecting system can be evaluated, and the functions of the system/method are enhanced, and the evaluation results including the health of the fiber connections can be conveniently displayed on an interactive user interface, and then a desired action can be performed by an operator etc.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Farban et al and Hurley et al and Kuchta et al and Aguren as applied to claims 1 and 15 above, and further in view of Hunsche et al (US 2004/0218919).
Farban et al and Hurley et al and Kuchta et al and Aguren disclose all of the subject matter as applied to claims 1 and 15 above. And the combination of Farban et al and Hurley et al and Kuchta et discloses wherein the instructions further enable the processing device to determine baseline values (e.g., Kuchta: claims 1 and 5 etc., “measurement for the first parameter having exceeded the operating limits for a threshold number of readings”), and trends from the historical data (refer claim 1 rejection above).
 But, Farban et al and Hurley et al and Kuchta et al and Aguren do not expressly disclose wherein the instructions further enable the processing device to determine averages, minimums, maximums. 
However, to determine averages, minimums, maximums is just to manipulate collected data. It is obvious to one skilled in the art that the processor in the system of Farban et al and Hurley et al and Kuchta et al and Aguren can determine averages, minimums, maximums. Also, another prior art, Hunsche et al, discloses a scheme to monitor impairments of an optical transmission system (Figure 1 etc.), and a processor can be used to obtain minimum value and maximum value etc. ([0037]-[0040], also refer to [0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Hunsche et al to the system/method of Farban et al and Hurley et al and Kuchta et al and Aguren so that an average, minimum and maximum of measured parameters over time together with other parameters can be used to determine root causes and trend more conveniently and accurately.

Claims 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Farban et al and Hurley et al and Kuchta et al and Aguren as applied to claim 1 above, and further in view of Blair (US 2015/0317197).
1). With regard to claim 7, Farban et al and Hurley et al and Kuchta et al and Aguren disclose all of the subject matter as applied to claim 1 above. And the combination of Farban et al and Hurley et al and Kuchta et further discloses wherein analyzing the health of the fiber connections includes detecting one or more issues of the fiber connections (Farban: column 8 lines 19-39). But, Farban et al and Hurley et al and Kuchta et al and Aguren do not expressly state to classify the one or more issues as one of instantaneous issues and long-term issues.
However, first, Farban et al teaches “the processor 450 runs on a real time clock”; therefore, any issues (e.g., unexpected high BER) occurs at the instant time belong to the instantaneous issues; and Hurley et al discloses “to calculate fiber loss, by querying the involved photodiodes to obtain the received optical power levels. This information can be readily used to confirm at least the connectivity of the lit fibre trails. In addition, fibre loss can be calculated by comparing the optical power of light detected at a photodiode to an “expected” power level, which can be determined by retrieving information on the current composition of traffic on the relevant fiber” and “If a crossed fiber connection or excessive fiber losses are detected, then information detailing the problem(s) is added to the test report”) ([0027]-[0037]), then the unexpected loss or excessive fiber losses at the current time is the instantaneous issue. Farban et al also measures/monitors “optical quality” and BER etc. over time (column 8 lines 19-39), and displays the results on the user interface; then the optical performance of the optical link over time is the long-term issues. And Hurley et al discloses to detect/monitor loss and “loss check” etc., the “expected” loss and loss check are “long term issues”).
Another prior art, Blair, discloses a system/method to “to monitor network health so as to identify infrastructure hotspots and possible future failure modes in advance” (Abstract and [0044] etc.). As shown in the Table ([0029]), the one or more issues can be classified as one of instantaneous issues (e.g., Fiber Cut) and long-term issues (fiber splice age etc., [0026] etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Blair with Farban et al and Hurley et al and Kuchta et al and Aguren so that the monitored issues are classified into instantaneous issues or long-term issues, and based on the classified issues the instantaneous issues can be quickly identified and resolved, and also the likely future failures can be properly predicted. 
2). With regard to claim 8, Farban et al and Hurley et al and Kuchta et al and Aguren and Blair disclose all of the subject matter as applied to claims 1 and 7 above. And the combination of Farban et al and Hurley et al and Kuchta et al and Aguren and Blair further discloses wherein the instantaneous issues include any of a) fiber cuts (Blair: fiber cut), b) dirty fibers, c) dirty connectors, d) loosely connected fibers, e) pinched, bent, or kinked fibers, f) fibers being physically moved, and g) fiber being intruded (Aguren: [0016] etc., broken/degraded connection/fiber etc.), and 
wherein the long-term issues include any of a) bad fiber repairs including splicing (Blair: fiber splice age etc.), b) manufacturing defects, c) abnormal fiber aging, d) addition of new malicious fibers, and e) addition of multiple splices over time (Aguren: [0016] etc.).
3). With regard to claim 10, Farban et al and Hurley et al and Kuchta et al and Aguren and Blair disclose all of the subject matter as applied to claims 1 and 7 above. And the combination of Farban et al and Hurley et al and Kuchta et al and Aguren and Blair further discloses wherein the one or more issues include one or more of threshold crossing events (Kuchta: claims 1 and 5 etc., “measurement for the first parameter having exceeded the operating limits for a threshold number of readings”. Blair: [0018], [0029] Table, [0033], [0035] and [0044], threshold crossing events are monitored), slow trends over time (Blair: splicing aging), and recent sudden change events (Blair: fiber cut).
4). With regard to claim 11, Farban et al and Hurley et al and Kuchta et al and Aguren and Blair disclose all of the subject matter as applied to claims 1 and 7 above. And the combination of Farban et al and Hurley et al and Kuchta et al and Aguren and Blair further discloses wherein the processing device is configured to utilize a supervised Machine Learning (ML) technique to classify the one or more issues (Blair: [0042], machine learning is used).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Farban et al and Hurley et al and Kuchta et al and Aguren and Blair as applied to claims 1 and 7 above, and further in view of Cote et al (US 2019/0303726)
1). With regard to claim 9, Farban et al and Hurley et al and Kuchta et al and Aguren and Blair disclose all of the subject matter as applied to claims 1 and 7 above. And the combination of Farban et al and Hurley et al and Kuchta et al and Aguren and Blair further discloses wherein displaying the report on the interactive user interface. But, Farban et al and Hurley et al and Kuchta et al and Aguren and Blair do not expressly disclose that displaying the report includes providing comprehensive summary about the health of the fiber connections to allow a user to determine a root cause of the one or more issues.
However, Cote et al discloses a system/method to monitor issues and predict events in a telecommunications network ([0038] and Figure 23 etc.), and “to troubleshoot the issue and identify its root cause faster” ([0080]); as shown in Figure 2 etc., a comprehensive summary about the health of the fiber connections is provided to the “root cause analysis” to allow a user to determine a root cause of the one or more issues ([0053], [0080] and [0084]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Cote et al with Farban et al and Hurley et al and Kuchta et al and Aguren and Blair so that the monitored issues are classified into instantaneous issues or long-term issues, and based on the classified issues the instantaneous issues can be quickly identified and resolved, and also the likely future failures can be properly predicted.
2). With regard to claim 12, Farban et al and Hurley et al and Kuchta et al and Aguren and Blair disclose all of the subject matter as applied to claims 1 and 7 above. But, Farban et al and Hurley et al and Kuchta et al and Aguren and Blair do not expressly disclose wherein the instructions further enable the processing device to further utilize one or more of expert rules and labels provided by a network operator.
However, Cote et al discloses a system/method to monitor issues and predict events in a telecommunications network ([0038] and Figure 23 etc.), and “to troubleshoot the issue and identify its root cause faster” ([0080]); and Cote et al discloses that a processing device can utilize one or more of expert rules ([0078]) and labels provided by a network operator (Abstract, [0011] , [0012], Figures 17-22, and [0038]-[0040], [0061], [0155]-[0167] and [0182]-[0191]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Cote et al with Farban et al and Hurley et al and Kuchta et al and Aguren and Blair so that a machine learning model can be used to more accurately and quickly determine/predict the fiber health issues and determine root cause of issues.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Farban et al and Hurley et al and Kuchta et al and Aguren and Blair disclose all of the subject matter as applied to claims 1 and 7 above, and further in view of Nielsen et al (US 2013/0004179) and Thomas et al (US 2010/0063754).
Farban et al and Hurley et al and Kuchta et al and Aguren and Blair disclose all of the subject matter as applied to claim 1 above. And the combination of Farban et al and Hurley et al and Kuchta et al and Aguren and Blair discloses wherein the one or more issues of the fiber connections include multiple issues, and display the multiple issues in the report (refer claim 1 rejection above).
But, Farban et al and Hurley et al and Kuchta et al and Aguren and Blair do not expressly disclose wherein the instructions further enable the processing device to prioritize the multiple issues and display the multiple issues in the report to show the prioritization. However, Nielsen et al discloses a system/method to monitor the performance of an optical communication system, and teaches “to prioritize prospective repair or remediation activities in the neighborhood node under evaluation”. Another prior art, Thomas et al discloses to monitor network connections including “fiber optic cable” ([0029]), and “magnitude 510 may be used to indicate a recommended priority for an action such as, for example, a maintenance action needed to resolve and/or repair the fault condition. Magnitude 510 may take different formats. For example, magnitude 510 may be a percentage, a range of numbers, and/or a set of colors” ([0082], Figure 5), and presents the results on a display (display 314 in Figure 3, or 419 in Figure 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Nielsen et al and Thomas et al to the system/method of Farban et al and Hurley et al and Kuchta et al and Aguren and Blair so that potential issues and remedial/maintenance actions can be prioritized, and presented on display, and routing and restoration can be quickly decided.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Farban et al and Hurley et al and Kuchta et al and Aguren as applied to claim 19 above, and further in view of Blair (US 2015/0317197) and Cote et al (US 2019/0303726).
Farban et al and Hurley et al and Kuchta et al and Aguren disclose all of the subject matter as applied to claim 19 above. And the combination of Farban et al and Hurley et al and Kuchta et al and Aguren further discloses wherein the step of analyzing the health of the fiber connections includes the step of detecting one or more issues of the fiber connections (e.g., fiber cut/fault, or performance/quality. Farban: column 8 lines 19-39). But, Farban et al and Hurley et al and Kuchta et al and Aguren do not expressly state to classify the one or more issues as one of instantaneous issues and long-term issues, and wherein the step of displaying the report on the interactive user interface includes providing information about the health of fiber connections to allow a user to determine a root cause of the one or more issues.
However, first, Farban et al teaches “the processor 450 runs on a real time clock”; therefore, any issues (e.g., unexpected high BER) occurs at the instant time belong to the instantaneous issues; and Hurley et al discloses “to calculate fiber loss, by querying the involved photodiodes to obtain the received optical power levels. This information can be readily used to confirm at least the connectivity of the lit fibre trails. In addition, fibre loss can be calculated by comparing the optical power of light detected at a photodiode to an “expected” power level, which can be determined by retrieving information on the current composition of traffic on the relevant fiber” and “If a crossed fiber connection or excessive fiber losses are detected, then information detailing the problem(s) is added to the test report”) ([0027]-[0037]), then the unexpected loss or excessive fiber losses at the current time is the instantaneous issue. Farban et al also measures/monitors “optical quality” and BER etc. over time (column 8 lines 19-39), and displays the results on the user interface; then the optical performance of the optical link over time is the long-term issues. And Hurley et al discloses to detect/monitor loss and “loss check” etc., the “expected” loss and loss check are “long term issues”).
Blair discloses a system/method to “to monitor network health so as to identify infrastructure hotspots and possible future failure modes in advance” (Abstract and [0044] etc.). As shown in the Table ([0029]), the one or more issues can be classified as one of instantaneous issues (e.g., Fiber Cut) and long-term issues (fiber splice age etc., [0026] etc.).
Another prior art, Cote et al discloses a system/method to monitor issues and predict events in a telecommunications network ([0038] and Figure 23 etc.), and “to troubleshoot the issue and identify its root cause faster” ([0080]); as shown in Figure 2 etc., a comprehensive summary about the health of the fiber connections is provided to the “root cause analysis” to allow a user to determine a root cause of the one or more issues ([0053], [0080] and [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Blair and Cote et al with Farban et al and Hurley et al and Kuchta et al and Aguren so that the monitored issues are classified into instantaneous issues or long-term issues, and based on the classified issues the instantaneous issues can be quickly identified and resolved, and also the likely future failures can be properly predicted, and a machine learning model can be used to more accurately and quickly determine/predict the fiber health issues and determine root cause of the issues.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Farban et al and Hurley et al and Kuchta et al and Aguren as applied to claim 1 above, and further in view of Cote et al (US 2019/0303726).
Farban et al and Hurley et al and Kuchta et al and Aguren disclose all of the subject matter as applied to claim 1 above. But, Farban et al and Hurley et al and Kuchta et do not expressly disclose wherein the data further includes one or more of Optical Return Loss (ORL), of Optical Supervisory Channel (OSC) delay measurements, Optical-channel Data Unit (ODU) delay measurements, Optical Power Received (OPR) variation, OSC loss, tide marking events, and alarm data.
However, to use signal loss, return loss and alarm data etc. as the performance monitoring data is known in the art. E.g., Cote et al discloses a system/method to monitor issues and predict events in a telecommunications network ([0038] and Figure 23 etc.), and “to troubleshoot the issue and identify its root cause faster” ([0080]); as shown in Figure 2 etc., a comprehensive summary about the health of the fiber connections is provided to the “root cause analysis” to allow a user to determine a root cause of the one or more issues ([0053], [0080] and [0084]); and alarm data ([0049]),  different Optical Return Loss (ORL) and optical power loss ([0049]) etc. are used as the performance monitoring data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Cote et al with Farban et al and Hurley et al and Kuchta et al and Aguren and Blair so that a plurality performance data are collected and analyzed, and the health of the system can be analyzed more thoroughly, and the results of the analysis are more reliable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                             November 19, 2022